On Application por Rehearing.
Fenner, J.
Nothing in this application shakes our conviction of the correctness of our interpretation of the statute as malting the gauging of coal boats and barges, before sale, compulsory. We may remark, however, that the act applies exclusively to sales of boat,-loads or barge-loads of coal, aud not to sales of a particular number of barrels of coal from a boat or barge. Therefore, the suggestion of counsel of the hardship of having to pay $30 for the privilege of selling 10 barrels of coal from a boat, is irrelevant and without foundation.
The case of Turner vs. Maryland, 107 U. S. 38, is conclusive on the Federal questions involved, except in one respect, viz : in that case the inspection applied to tobacco grown in Maryland alone, and the court concluded its opinion by saying: “We must not be understood as expressing any opinion as to any provisions of the Maryland laws which refer to the inspection of tobacco grown out of Maryland.” This and other clauses of the opinion reserve the question as to whether State *474inspection laws of the character involved in that and in the present case, not essential to the immediate health or safety of the inhabitants, can be applied to articles brought from one State into another for sale.
Admitting there may be doubt on this question, we deem it safest to maintain the constitutionality of State law on th<^ other authorities quoted by us, there being no decision of the Supreme Court of the United States to the contrary.
Rehearing refused.